Citation Nr: 0617299	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who appears to have served on 
active duty from March 1968 to October 1975; from January 
1990 to May 1990; and from May 1991 to December 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that denied service connection for a left ankle 
sprain, a right ankle condition, a back condition, residuals 
of malaria, and gastroenteritis.  In a May 2003 rating 
decision, the RO granted service connection for a left ankle 
fracture of the distal fibula and assigned a 10 percent 
rating effective August 6, 2001.  The remaining issues before 
the Board are as stated on the previous page.   

The issues of entitlement to service connection for 
gastroenteritis, for a back disorder and for a right ankle 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Malaria was not manifested in service or within one year 
following separation from service; there is no current 
diagnosis of malaria or residuals thereof and no evidence 
tending to relate malaria to service.


CONCLUSION OF LAW

Service connection for residuals of malaria is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
December 2001 (prior to the November 2002 decision on 
appeal), the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In a cover letter attached to the September 2005 
supplemental statement of the case, the veteran was advised 
to "submit any evidence in [his] possession that pertains to 
[his] claim." 

It is noted that the rating decision on appeal was in 
November 2002.  Notice fully complying with VA's duties to 
notify and assist was not provided to the veteran until 
September 2005.  Therefore, the veteran did not receive 
proper notice prior to the initial rating decision denying 
his claim.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In response to the September 2005 
cover letter, the veteran certified that he had no further 
evidence to submit, in his possession, or otherwise.  

And while the appellant was not notified of the disability 
ratings and effective date of an award in regards to the 
claim for service connection for residuals of malaria (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he is 
not prejudiced by lack of such notice since the Board 
concludes below that there is a preponderance of the evidence 
against the claim any questions as to the appropriate 
disability rating, or effective date to be assigned are 
rendered moot.   

The record includes VA treatment records.  VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board has considered 
whether a VA examination or medical opinion is necessary.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service- connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. See 38 C.F.R. § 3.159(c)(4).  Here, 
there is no evidence that the veteran currently has any 
residuals of malaria or that he had malaria in service.  
Hence, an examination is not necessary.  The veteran has 
specifically indicated he has no further evidence to submit, 
and has not identified any available evidence that remains 
outstanding. VA's duties to notify and assist are met.  The 
veteran is not prejudiced by the Board's review of the matter 
on the merits.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  

II.  Factual Background

The veteran asserts that he has malaria and that it was 
incurred during service.  SMR's, including August 1975 
separation examination and an October 1989 Army National 
Guard enlistment examination, are negative for any 
complaints, treatment, or findings of malaria.  

Postservice medical records are negative for any complaints, 
treatment, or findings of malaria.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.  In order 
to establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, where a veteran served ninety days or more 
during a period of war and certain tropical diseases, 
including malaria, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The veteran had service in 
the Republic of Vietnam.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has residuals of malaria, the disability 
for which he seeks service connection.  He has not submitted 
any evidence of a current diagnosis of malaria, nor has he 
identified any treatment provider with records of treatment 
for malaria.  In the absence of proof of a present 
disability, there is no valid claim [of service connection]. 
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

Despite the veteran's contentions that he currently suffers 
from residuals of malaria, the competent medical evidence of 
record has not shown any clinical findings of such residuals.  
Moreover, a history of malaria during active duty has not 
been shown or documented in the service medical records.  
While the veteran may claim that he has residuals of malaria, 
as a lay person, he is not competent to render a medical 
diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the Board must 
conclude that the preponderance of the evidence establishes 
that the veteran currently has no disability as a result of 
malaria residuals.




ORDER

Service connection for residuals of malaria is denied.


REMAND

A VA examination was ordered in July 2003 to determine 
whether the veteran's back disorder, right ankle disorder, 
and gastroenteritis disorder were related to his military 
service.  In regards to the back disorder, the examiner 
indicated that the degenerative disease of the lumbar spine 
is likely initiated by an in service accident in 1968 and the 
veteran's "post traumatic and healed T-12 fracture is likely 
as not likely due to the accident."  In regards to the right 
ankle disorder, the examiner indicated that the "[r]ight 
ankle has a healed sprain and is currently nondebilitating to 
the [veteran] and this was sustained in 1968 in the 
service."  In regards to the gastroenteritis disorder, the 
examiner noted that the veteran reported a history of 
gastroenteritis that started while he was in the military.  
For each disorder, the examiner provided an opinion that 
suggested a relation to the veteran's military service.  
However, the examiners opinions lack probative value, because 
the examiner did not review the veteran's claims file, relied 
solely on the medical history provided by the veteran for 
each issue, and did not include any explanation for the 
provided opinions.  Therefore, a new VA examination is 
indicated in which the examiner must review the claims file 
in conjunction with the examination and include an 
explanation for any opinions provided.  

As the case is being remanded anyway, it should be ensured 
that the veteran has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
identify all VA and non-VA providers 
who have treated him for a back 
disorder, right ankle disorder, and 
gastroenteritis disorder since service.  
The RO should obtain complete records 
(those not already secured) of such 
treatment from all sources identified.

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and likely etiology of the 
veteran's back and right ankle 
disorders.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specify the diagnosis for the 
veteran's current back and right ankle 
disorders and opine whether it is at 
least as likely as not that such 
disorders are related to his service, 
including any in-service complaints, 
treatments, or findings.  The examiner 
should explain the rationale for all 
opinions given (and should reconcile 
them with any opinions already of 
record).   

4.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and likely etiology of the 
veteran's gastroenteritis disorder.  
His claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
specify the diagnosis for the veteran's 
current gastrointestinal disorder and 
opine whether it is at least as likely 
as not that such disorder is related to 
any in-service complaints, treatment, 
or findings.  The examiner should 
explain the rationale for all opinions 
given (and should reconcile them with 
any opinions already of record).   

5.  The claims file should be reviewed 
in light of all evidence added to the 
record since the last previous review 
of the claim.  If it remains denied, 
the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case, and 
the opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


